Citation Nr: 0828769	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-41 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
lumbar spine.

2.  Entitlement to service connection for skin growths.

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to a higher initial evaluation for bilateral 
tinnitus, currently assigned a 10 percent disability 
evaluation.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  That decision denied service connection for 
osteoporosis of the lumbar spine, skin growths, and 
hyperthyroidism, but granted service connection for tinnitus 
and assigned a 10 percent disability evaluation effective 
from June 8, 2004.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

The Board notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
loss of teeth and for a higher initial evaluation for 
bilateral hearing loss.  However, in a statement submitted in 
February 2006, the veteran stated that he wanted to withdraw 
his appeal for those issues.  Accordingly, the issues of 
entitlement to service connection for loss of teeth and for a 
higher initial evaluation for bilateral hearing loss no 
longer remain in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have had exposure to 
ionizing radiation during his period of service.

3.  The veteran has not been shown to have osteoporosis of 
the lumbar spine that is causally or etiologically related to 
his military service.  

4.  The veteran has not been shown to have skin growths that 
are causally or etiologically related to his military 
service.  

5.  The veteran has not been shown to have hyperthyroidism 
that is causally or etiologically related to his military 
service.  

6.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Osteoporosis of the lumbar spine was not incurred in 
active service, nor may it be presumed to have been so 
incurred.  §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309, 3.311 (2007).

2.  Skin growths were not incurred in active service, nor may 
they be presumed to have been so incurred.  §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.311 (2007).

3.  Hyperthyroidism was not incurred in active service, nor 
may it be presumed to have been so incurred.  §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.311 (2007).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

With respect to the claim for a higher initial evaluation for 
tinnitus, the Board notes that the U. S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute as they 
pertain to the claim for a higher initial evaluation for 
tinnitus.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim for a higher initial 
evaluation for tinnitus, any deficiencies of notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the notice and assistance provisions is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

With respect to the claims for service connection, the RO did 
provide the veteran with notice in June 2004 and November 
2004 prior to the initial decision on the claims in March 
2005 as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the June 2004 letter stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the October 2005 statement 
of the case (SOC) and the March 2006 supplemental statement 
of the case (SSOC) notified the appellant of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2004 and November 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 and November 2004 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The June 2004 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2004 and November 2004 letters informed the veteran that it 
was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition. The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for osteoporosis of the lumbar spine, skin 
growths, and hyperthyroidism.  Under the law, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for osteoporosis of the lumbar 
spine, skin growths, and hyperthyroidism because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained, the veteran has not been shown to have had a 
disease, event, or injury, including radiation exposure, 
during active military service.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Applicable law also provides that service connection for a 
condition claimed as due to radiation exposure can be 
established in one of three ways. See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation do not include osteoporosis, skin 
growths, or hyperthyroidism. 38 C.F.R. § 3.311(b).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence which supports that finding. 38 C.F.R. § 
3.311(b)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
osteoporosis of the lumbar spine, skin growths, and 
hyperthyroidism.  The Board observes the veteran's contention 
that he was exposed to ionizing radiation while working with 
radioactive warheads.  Although his DD 214 does indicate that 
his military occupational specialty was a Pershing missile 
crewman, the veteran has not been shown to have had actual 
in-service exposure to ionizing radiation.

Applicable law provides that a "radiation-exposed" veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" means: (A) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; (B) the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; (C) internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(D) certain service before February 1, 1992, in Paducah, 
Kentucky, Portsmouth, Ohio, or an area at Oak Ridge, 
Tennessee, or before January 1, 1974, on Amchitka Island, 
Alaska. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the veteran's service personnel records do not 
show that he participated in any of the radiation risk 
activities listed under 38 C.F.R. § 3.309(d)(3)(ii).  Nor 
does the evidence of record show that the veteran was 
otherwise exposed to ionizing radiation during his military 
service.  In fact, an October 2004 letter from the Department 
of the Army Radiation Standards and Dosimetry Laboratory 
indicated that there was no record of the veteran's exposure 
to ionizing radiation.  Indeed, the veteran stated in July 
2004 that he handled nuclear warheads in Germany during his 
period of service and simply assumed that some of them leaked 
and exposed him to radiation.  He also submitted a statement 
in December 2004 in which he acknowledged that he could not 
prove that he had been exposed to radiation.  

The Board does observe that a VA physician submitted a letter 
in February 2006 indicating that the veteran had numerous 
symptoms that could certainly be related to his radiation 
exposure from 1971 to 1972 while working with Pershing 
missiles.  However, the RO contacted the VA physician in 
March 2006 requesting that he provide the source of 
information verifying such radiation exposure.  The physician 
did respond that same month and indicated that his sole 
source of information was the veteran and that he did not 
have any substantial evidence of radiation exposure.   As 
such, the fact remains that the veteran's alleged exposure to 
ionizing radiation in service has not been verified.  The 
Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  Thus, 
the Board finds that the February 2006 letter from the VA 
physician is of little probative value in this case.  
Therefore, service connection for osteoporosis of the lumbar 
spine, skin growths, and hyperthyroidism is not warranted on 
the basis of exposure to ionizing radiation.

In addition, the Board finds that the veteran does not have 
osteoporosis of the lumbar spine, skin growths, and 
hyperthyroidism that are causally or etiologically related to 
his military service.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
such disorders, and he did not seek treatment for these 
disorders until many decades following his separation from 
service.  Therefore, the Board finds that osteoporosis of the 
lumbar spine, skin growths, and hyperthyroidism did not 
manifest in service or for many decades thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of 
osteoporosis of the lumbar spine, skin growths, and 
hyperthyroidism, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a osteoporosis of the lumbar spine, skin growths, 
and hyperthyroidism is itself evidence which tends to show 
that such disorders did not have their onset in service or 
for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that osteoporosis 
of the lumbar spine, skin growths, and hyperthyroidism 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link such disorders 
to his military service.  As previously noted, the veteran 
did not have osteoporosis of the lumbar spine, skin growths, 
and hyperthyroidism in service or for many decades 
thereafter.  As such, there was no event, disease, or injury 
in service to which the current disorders could be related. 
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that the veteran does not have 
osteoporosis of the lumbar spine, skin growths, and 
hyperthyroidism that are causally or etiologically related to 
his period of service.  

In summary, the Board finds that the veteran was not exposed 
to ionizing radiation.  Moreover, his osteoporosis of the 
lumbar spine, skin growths, and hyperthyroidism did not 
manifest until many decades following his separation from 
service and are not causally or etiologically related to his 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims for service connection for his osteoporosis of the 
lumbar spine, skin growths, and hyperthyroidism.

Because the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for his osteoporosis of the lumbar spine, skin 
growths, and hyperthyroidism is not warranted.


II. Higher Initial Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10-
percent for tinnitus.  Therefore, the veteran's claim for a 
higher initial evaluation for his service-connected tinnitus 
must be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for osteoporosis of the lumbar spine is 
denied.

Service connection for skin growths is denied.

Service connection for hyperthyroidism is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


